DISSENTIN' Or OPINION OP
MR. CHIEP JUSTICE DEL TORO.
I do not concur in the reversal of the judgment appealed from. In my opinion it should be affirmed because the evidence shows clearly that the contract entered into between Yere and the Successors of Bianchi, which would have entitled Vere to the stipulated commission, never was performed. If the Successors of Bianchi finally acquired the Coloso Central it was due to,a distinct negotiation. Both the evidence and the cases cited by the appellant convince me that the doctrine of quantum meruit is not applicable as regards the Successors of Bianchi. If so, it might perhaps be applicable as regards Serve jean and he has not been made a defendant. In my opinion it is not possible to conclude from the evidence that Yere acted as the agent of the Successors of Bianchi.